37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Terry Lee MCCRAY, Plaintiff Appellant,v.Paul F. HERZOG, Defendant Appellee.
No. 94-6136.
United States Court of Appeals, Fourth Circuit.
March 29, 1994.Oct. 12, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-93-677-CRT-H)
Terry Lee McCray, Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before WIDENER and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Terry McCray seeks review of a district court order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint.  The district court entered its order on January 5, 1994, and McCray filed an unsigned notice of appeal with the district court on January 26, 1994.  On February 9, 1994, the Clerk of this Court sent McCray a letter informing him that his unsigned notice of appeal was insufficient to invoke this Court's jurisdiction, and instructing him that if he wished to appeal he should file a signed notice of appeal together with a motion to file such appeal out of time no later than March 7, 1994.  McCray did not respond to this letter.


2
McCray's unsigned notice of appeal does not comply with Federal Rule of Appellate Procedure 3(c)'s requirement that the notice of appeal specify the party taking the appeal.   See Covington v. Allsbrook, 636 F.2d 63 (4th Cir.1980).  Moreover, the thirty-day appeal period prescribed by Fed.  R.App. P. 4(a)(1), and the additional thirty-day period prescribed by Fed.  R.App. P. 4(a)(5) for seeking an extension of the filing period, have both expired.  Accordingly, we deny leave to proceed in forma pauperis and dismiss this appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED